Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
 
Response to Amendment
In the amendment filed 11/16/2020, the following has occurred: claim 2 has been amended and claims 8-10 have been added.  Now, claims 2-10 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-7 and 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiSilvestro, US Patent Application Publication No. 2007/0078678 in view of Axelson, US Patent Application Publication No. 2009/0043556.
As per claim 2, DiSilvestro teaches a method comprising: receiving, during a surgical procedure, a request from a surgeon, the request including a type of orthopaedic implant to be used in the surgical procedure (see paragraph 0032; surgeon selects type of implant to be used), retrieving, from a memory device, a digital template of the type of orthopaedic implant, the digital template including (i) an electronic rendering of the orthopaedic implant (see paragraph 0046; graphically rendered model of implant); incorporating the digital template into a digital image showing the patient’s bone (see paragraph 0046; implant is displayed superimposed over the rendered model of the bone), wherein the electronic rendering of the orthopaedic implant is positioned in the digital image based on an estimated amount of resection of the patient's bone to create a custom digital image for use in the surgical procedure (see paragraphs 0049; “the surgeon 50 can see a visual rendering of the planned resection plane and the location/orientation of the femoral implant”), and displaying, on a computer assisted orthopaedic surgery system, the custom digital image during the surgical procedure (see paragraph 0028; during procedure, sequence of images are displayed to surgeon).  DiSilvestro does not explicitly teach the retrieved data includes implant constraint data including an estimated amount of resection to be performed on a patient’s bone which is used when the electronic orthopaedic implant rendering is positioned in the digital image.  Axelson teaches retrieving implant constraint data including an estimated amount of resection to be performed on a patient’s bone and positioning an electronic rendering of an orthopaedic implant in a digital image of a patient’s bone based on the estimated amount of resection of the patient’s bone from the implant constraint data (see paragraphs 0062-0063; receives user preferences including resection levels which are used in the implant size/position subroutine to calculate and display the optimal implant position on a graphical representation of the 
As per claim 3, DiSilvestro and Axelson teaches the method of claim 2 as described above.  DiSilvestro further teaches generating a customized surgical plan including the custom digital image and a plurality of additional custom digital images that illustrate customized surgical steps of the surgical procedure, the surgical steps including at least one intermediate surgical step (see paragraph 0028; surgical steps graphically rendered), and wherein displaying, on the computer assisted orthopaedic surgery system, the custom digital image during the surgical procedure comprises displaying the customized surgical plan on the computer assisted orthopaedic surgery system during the surgical procedure (see paragraph 0028; graphically rendered surgical steps displayed).
As per claim 4, DiSilvestro and Axelson teaches the method of claim 3 as described above.  DiSilvestro further teaches the plurality of additional custom digital images includes generating the plurality of additional custom digital images based upon one or more medical images unique to the patient (see paragraph 0032; selecting relevant bones for the patient’s procedure render the medical images as unique to that patient).
As per claim 5, DiSilvestro and Axelson teaches the method of claim 3 as described above.  DiSilvestro further teaches generating the plurality of additional custom digital images includes generating the plurality of additional custom digital images based on a surgical procedure associated with a particular surgeon (see paragraph 0032; selections and preferences of the orthopaedic surgical procedure are chosen by the surgeon).
As per claim 6, DiSilvestro and Axelson teaches the method of claim 3 as described above.  DiSilvestro further teaches generating the plurality of additional custom digital images includes 
As per claim 7, DiSilvestro and Axelson teaches the method of claim 2 as described above.  DiSilvestro further teaches incorporating the digital template into the digital image the patient’s bone includes incorporating the digital template into a digital image unique to the patient (see paragraph 0046; implant is displayed superimposed over the rendered model of the patient’s bone).
As per claim 9, DiSilvestro and Axelson teaches the method of claim 2 as described above.  DiSilvestro does not explicitly teach processing the estimated amount of resection of the patient's bone from the implant constraint data to determine a location and orientation of the electronic rendering of the orthopaedic implant in the digital image showing the patient's bone.  Axelson further teaches processing the estimated amount of resection of the patient's bone from the implant constraint data to determine a location and orientation of the electronic rendering of the orthopaedic implant in the digital image showing the patient's bone (see paragraphs 0062-0063).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add this feature to the system of DiSilvestro for the reasons given above with respect to claim 2.
As per claim 10, DiSilvestro and Axelson teaches the method of claim 2 as described above.  DiSilvestro further teaches the electronic rendering of the orthopaedic implant is also positioned in the digital image based on one or more aspects of the patient's bone determined from the digital image (see paragraphs 0049; “the surgeon 50 can see a visual rendering of the planned resection plane and the location/orientation of the femoral implant”).  

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiSilvestro, US Patent Application Publication No. 2007/0078678 in view of Axelson, US Patent Application Publication No. 2009/0043556 and further in view of Lang, US Patent Application Publication No. 2007/0198022.
As per claim 8, DiSilvestro and Axelson teaches the method of claim 2 as described above.  DiSilvestro does not explicitly teach the electronic rendering of the orthopaedic implant from the digital template is a three- dimensional electronic rendering of the orthopaedic implant.  Lang teaches generating a three-dimensional electronic rendering of an orthopaedic implant for combining with a rendering of a digital image of a bone of a patient (see paragraphs 0379-0381).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add the three-dimensional rendering described in Lang to the imaging system of DiSilvestro with the motivation of improving the accuracy of fitting implants during surgery by accounting for the actual three-dimensionality of the patient’s anatomy and implants (see paragraphs 0022 and 0033 of Lang).

Response to Arguments
Applicant’s arguments filed 11/16/2020 have been fully considered but are moot in view of the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626